USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: Z/ bf 7028
Joseph H. Mizrahi -—Attorney

300 Cadman Plaza W, lath Floor
Co h en S Brooklyn, NV 11201
P: 929-575-4175 | F: 928-575-4195

@ e
M IZ ra h | LLP £:joseph@emliegal | W:cral legal

 

    

CM)

March 4, 2020

VIA ECE

Honorable Judge Andrew L. Carter, Jr
United States District Court

Southern District of New York

500 Pearl Street

New York, NY 10007

Re: Diaz v. Algenist, LLC: Case No: 1:19-cv-05745-ALC-SDA
Dear Judge Andrew L. Carter, Jr,

The undersigned represents Plaintiff Edwin Diaz (hereinafter “Plaintiff’) in this
matter, which involves claims asserted under Title III of the ADA, 42 U.S.C. § 12181.

As per the Court’s February 4, 2020 Order, the parties were granted 30 Days in which to
restore the case to the court’s calendar. It is now March 4, 2020, and the parties are in the final
phase of settlement on the matter. At this time, Counsel for the parties respectfully request an
additional 30 days in which to finalize the terms of the agreement and thereafter file a Stipulation
of Dismissal.

We thank the Court for its attention to this matter.

Respectfully submitted,

/S/ Joseph H. Mizrabi
Y Cae Joseph H. Mizrahi, Esq.

EW L. CARTER, JS /S/ Daniel Jay Cohen

i IMITED STATES DISTRICT JUG Daniel Jay Cohen, Esq.

3]o| 201

     

 
